DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoornaert et al. (US 20210145391).
Regarding claim 1, Hoornaert teaches an X-ray diagnostic apparatus comprising: 
processing circuitry 14 configured to determine a concentration of a contrast agent (assessed contrast parameter (para 53) in contrast-enhanced image collection based on first reference information (a generic vascular structure, vessel model of the targeted vascular structure) in which a recommended contrast in a contrast-enhanced image is associated with each region of interest to be subject to collection of the contrast-enhanced image (para 42 or 59), and on second reference information (current contrast injection setting) that indicates a relation among a generation condition of an X-ray, a concentration of a contrast agent, and a contrast (para 52 or 60), and 
calculate setting information (using the assessed contrast parameter) of an injector to inject a contrast agent to the subject based on the determined concentration of a contrast agent (para 54).
Regarding claim 2, Hoornaert teaches the processing circuitry is configured to determine the concentration of a contrast agent in the contrast-enhanced image collection by acquiring a recommended contrast for the region of interest of the subject from the first reference information (a generic vascular structure, vessel model of the targeted vascular structure, para 42 or 59), and by acquiring a concentration of a contrast agent from the second reference information based on the acquired contrast and a generation condition of an X-ray to be irradiated to the subject (current contrast injection setting, para 52 or 60).
Regarding claim 7, Hoornaert teaches the setting information is at least one of an injection speed of a contrast agent to be injected to the subject and a dilution ratio of the contrast agent (para 52).
Regarding claim 13, Hoornaert teaches the processing circuitry is configured to transmit the calculated setting information to the injector (para 42).
Regarding claim 14, Hoornaert teaches the processing circuitry is configured to transmit setting information further including at least one of a total amount of a contrast agent, injection time, and an injection start timing, to the injector (para 52).
Regarding claim 15, Hoornaert teaches a medical-information processing apparatus comprising: processing circuitry configured to determine a concentration of a contrast agent in contrast-enhanced image collection based on first reference information in which a recommended contrast in a contrast-enhanced image is associated with each region of interest to be subject to collection of a contrast-enhanced image, and on second reference information that indicates a relation among a generation condition of an X-ray, a concentration of a contrast agent, and a contrast, and calculate setting information of an injector to inject a contrast agent to the subject based on the determined concentration of a contrast agent (para 53, 42, 59, 52 and 60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoornaert in view of Imagawa et al. (US 20200037972).
Regarding claim 8, Hoornaert fails to teach the processing circuitry is configured to determine a region of interest of the subject based on an imaging protocol of the subject.
Imagawa teaches a processing circuitry is configured to determine a region of interest of a subject based on an imaging protocol of the subject (para 127, 129 and 132).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray imaging of Hoornaert with the determination as taught by Imagawa, since it would provide better subject positioning.
Regarding claim 9, Hoornaert fails to teach the processing circuitry is configured to determine a region of interest of the subject based on a size of a field of view at imaging.
Imagawa teaches a processing circuitry is configured to determine a region of interest of a subject based on a size of a field of view at imaging (para 127, 129 and 132).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the x-ray imaging of Hoornaert with the determination as taught by Imagawa, since it would provide better subject positioning.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoornaert in view of Lin et al. (US 20180070902).
Regarding claim 10, Hoornaert fails to teach correct the setting information based on a contrast of a past contrast-enhanced image of the region of interest of the subject.
Lin teaches the processing circuitry is configured to correct based on a past image the subject (para 99).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the imaging of Hoornaert with the correction as taught by Lin, since it would provide better x-ray images.
Regarding claim 11, Hoornaert fails to teach correct the setting information based on an artifact included in a past three-dimensional image.
Lin teaches correct the setting information based on an artifact included in a past three-dimensional image (para 99).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the imaging of Hoornaert with the correction as taught by Lin, since it would provide better x-ray images.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoornaert in view of Hikosaka (US 20200170609).
Regarding claim 12, Hoornaert fails to teach the processing circuitry is configured to cause a display to display the setting information.
Hikosaka teaches a processing circuitry is configured to cause a display to display a setting information (para 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the display of Hoornaert with the displaying as taught by Hikosaka, since it would provide better x-ray imaging.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to teach the first reference information further includes information of a representative blood vessel diameter of each region of interest, the second reference information includes information indicating a relation among the generation condition of an X-ray, the concentration of a contrast agent, and the contrast for each blood vessel diameter, and the processing circuitry is configured to determine a blood vessel diameter in the region of interest of the subject based on the first reference information, and determine the concentration of a contrast agent in contrast-enhance image collection based on the second reference information corresponding to the determined blood vessel diameter.
Regarding claim 4, the prior art fails to teach the first reference information further includes information of a representative body thickness of each region of interest, the second reference information includes information indicating a relation among the generation condition of an X-ray, the concentration of a contrast agent, and the contrast for each body thickness, and the processing circuitry is configured to determine a body thickness in the region of interest of the subject based on the first reference information, and determine the concentration of a contrast agent in contrast-enhance image collection based on the second reference information corresponding to the determined body thickness.
Regarding claim 5, the prior art fails to teach the second reference information includes information indicating a relation among the generation condition of an X-ray, the concentration of a contrast agent, and the contrast for each blood vessel diameter, and the processing circuitry is configured to determine a blood vessel diameter in the region of interest of the subject from a past image of the region of interest of the subject, and determine the concentration of a contrast agent in contrast-enhance image collection based on the second reference information corresponding to the determined blood vessel diameter.
Regarding claim 6, the prior art fails to teach the second reference information includes information indicating a relation among the generation condition of an X-ray, the concentration of a contrast agent, and the contrast for each body thickness, and the processing circuitry is configured to determine a body thickness in the region of interest of the subject from a past image of the region of interest of the subject, and determine the concentration of a contrast agent in contrast-enhance image collection based on the second reference information corresponding to the determined body thickness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884